DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the May 31, 2019, in which claims 1-20 are presented for examination.
Drawings
The drawings are objected to because specification states fig.1 has a computer device 2. However, there is not reference number 2 in the figure 1. Applicant is advised to label which part of fig.1 is considered computer device 2 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
35 USC 112 fourth has been invoking for the computer device (item 2 of fig1 see specification [0018].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/428,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present invention substantially include all the limitations of claims 1-20 of the copending Application No.16/428,256, except the instant application store metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository. Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the instant application to omit the store metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository. Since the addition/omitted claimed elements would not interfere with the functionality of the claimed that are addressed in the co-pending application and would achieve the same end result. Such a modification would have been explicit so for providing adequate 

Application No: 16/428,260 
Co-Pending Application. No: 16/428,256
1. A system, comprising:
a computing device configured to:
implement a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
store metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository;
receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
deploy the platform-agnostic query to the first repository within the combined metadata repository, wherein the platform-agnostic query is configured to return a result set including metadata obtained from each of the two or more platforms.
1. A system, comprising:
a computing device configured to:
implement a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
generate a first platform-dependent query from the platform-agnostic query, wherein the first platform-dependent query is configured to be implemented by at least one target ingestion platform.







Co-Pending Application. No: 16/428,256
8. A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising:
	implementing a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
storing metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository;
receiving a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
deploying the platform-agnostic query to the first repository within the combined metadata repository, wherein the platform-agnostic query is configured to return a result set including metadata obtained from each of the two or more platform.
9. A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising:
	implementing a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
receiving a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
generating a first platform-dependent query from the platform-agnostic query, wherein the first platform-dependent query is configured to be implemented by at least one target ingestion platform.








Co-Pending Application. No: 16/428,256
15. A method, comprising:
implementing a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
storing metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository;
receiving a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
deploying the platform-agnostic query to the first repository within the combined metadata repository, wherein the platform-agnostic query is configured to return a result set including metadata obtained from each of the two or more platforms.
17. A method, comprising:
implementing a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms;
receiving a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and
generating a first platform-dependent query from the platform-agnostic query, wherein the first platform-dependent query is configured to be implemented by at least one target ingestion platform.



	The dependent claims 2-7, 9-14 and 16-20 are rejected for incorporating the deficiency of their respective base claims by dependency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boldyrev et al., (hereinafter “Boldyrev”) US 2013/0103734 in view of Johnson et al., (hereinafter “Johnson”) US 20190392070.
As to claim 1, Boldyrev discloses a system, comprising: a computing device configured to:
implement a data pipeline comprising a plurality of events, wherein each event in the plurality of events has a set of platform-dependent metadata associated therewith, and wherein each of the plurality of events is processed by one of a plurality of ingestion platforms (see [0032], providing standard information processing pipelines using various data models to create a standard set of repository, wherein the standardized data repository and the standard processes defines a standard pipeline over disparate system that communicate with each other, in which information from multiple sources taking into the pipeline);
store metadata associated with each of the plurality of events in a combined metadata repository, wherein the combined metadata repository stores metadata extracted from two or more platforms in a first repository (see [0032], various data models from disparate system is inserted into a standard set of repository).
However, Boldyrev does not explicitly disclose the claimed:
receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata; and

Meanwhile, Johnson discloses the claimed “receive a platform-agnostic query configured to obtain one or more metadata search results from the platform-dependent metadata (see [0006], [0007] and [0215], identifying a symbol data type associated with the language-agnostic concrete type and receiving a request to delete a data type collection, wherein the data type collection includes one or more data types, the one or more data types including the language-agnostic concrete type by searching for types in the target of concrete_type_of, wherein there can be multiple targets, e.g., separate field constraints form data type, or combine them); and
deploy the platform-agnostic query to the first repository within the combined metadata repository, wherein the platform-agnostic query is configured to return a result set including metadata obtained from each of the two or more platforms (see [0357], [0370], [0383], converting the language-specific carrier data is performed using a mapping table defining a plurality of relationships to deploy the data type into a target schema system, wherein the mapping table includes a first relationship defining that the first language-specific carrier type and the second language-specific carrier type share the language-agnostic concrete type, and wherein the mapping table includes a second relationship defining that every value of the first language-specific carrier type exist among values of the second language-specific carrier type, wherein a match is found, indicating that these types refer to related things).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Boldyrev to obtain one or 

As to claim 2, the combination of Boldyrev and Johnson discloses the invention as claimed. In addition, Boldyrev discloses the system of claim 1, wherein the combined metadata repository comprises a schema repository (see [0032], standard pipeline generation platform uses various data models to create a standardized data repository, and also reflects on the data models to create a standard set of processes and uses a combination of data models, standardized data repository and the standard processes to define a standard Pipeline over disparate systems).
As to claim 3, the combination of Boldyrev and Johnson discloses the invention as claimed. In addition, Boldyrev discloses the system of claim 2, wherein the computing device is configured to: extract a first set of metadata from the data pipeline, wherein the first set of metadata is associated with a first platform (see [0032] and [0053], the standard pipeline generation platform includes one or more components for providing standard information processing pipelines, wherein the standard pipeline generation platform uses various data models to create a standardized data repository and also reflects on the data models to create a standard set of processes and uses a combination of data models, standardized data repository and the standard processes to define a standard Pipeline over disparate systems).
Johnson discloses the claimed generate a metadata schema for the first set of metadata (see [0226], a data model database having a plurality of symbol data types, each of the plurality of symbol data types having one or more symbol data fields; a plurality of concrete data types, each of the concrete data types having one or more language-agnostic concrete fields associated with each of the one or more symbol data fields, each of the one or more language-agnostic 
compare the generated metadata schema to a plurality of stored metadata schemas maintained by the combined metadata repository (see [0022] and [0231], data model database not only controls these various representations within a particular format or model, but allows for cross-comparison and reuse of the data in a variety of models). The combination of Boldyrev and Johnson arrive to the subject matter as claimed.

As to claim 4, the combination of Boldyrev and Johnson discloses the invention as claimed. In addition, Johnson discloses the system of claim 1, wherein the computing device is configured to generate a first platform-dependent query from the platform-agnostic query, wherein the first platform dependent query is configured to be deployed to the first repository (see [0357], [0370], [0383], converting the language-specific carrier data is performed using a mapping table defining a plurality of relationships to deploy the data type into a target schema system, wherein the mapping table includes a first relationship defining that the first language-specific carrier type and the second language-specific carrier type share the language-agnostic concrete type, and wherein the mapping table includes a second relationship defining that every value of the first language-specific carrier type exist among values of the second language-specific carrier type, wherein a match is found, indicating that these types refer to related things).
constraints to each of the corresponding symbol data fields).

As to claim 6, the combination of Boldyrev and Johnson discloses the invention as claimed. In addition, Johnson discloses the system of claim 1, wherein the computing device is configured to: receive one or more user query parameters; and generate the platform-agnostic query in a predetermined platform-agnostic language (see [0005], a plurality of concrete data types, each of the concrete data types having one or more language-agnostic concrete fields associated with each of the one or more symbol data fields, each of the one or more language-agnostic concrete fields applying one or more concrete constraints to each of the corresponding symbol data fields; and a plurality of carrier data types, the plurality of carrier data types having one or more language-specific carrier fields associated with each of the one or more language-agnostic concrete fields, each of the one or more language-specific carrier fields applying one or more carrier constraints to each of the corresponding language-agnostic concrete fields).

As to claim 7, the combination of Boldyrev and Johnson discloses the invention as claimed. In addition, Johnson discloses the system of claim 6, wherein the platform-agnostic language is SQL (see [0226], SQL).

As to claims 8-14, claims 8-14 are non-transitory computer readable medium having instructions for executing the system of claims 1-7 above. They are rejected under the same rationale.

As to claims 15-20, claims 15-20 are method for performing the system of claims 1-7 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190182294 (involved in performing collecting or creating metadata to provide derived metadata by a computing device. The derived metadata is analyzed by the computing device. An action is performed based on analyzing the derived metadata, where the derived metadata includes metadata collected from two platforms, where the action comprises updating or implementing a security policy or a control for an object, and the object is arranged on the platform, and the derived metadata includes metadata collected from the platform, and the object comprises a virtual machine. Network communication flows are reported to a computing device).
US 20150127607 (involved in coupling a platform to multiple databases. A grid is formed by coupling multiple agents to the platform. The metadata is generated at each agent and the metadata is provided to the platform instead of content. The locations of the content are determined with the metadata. The goals are generated with the metadata representing operations for maintaining a state of the content. Multiple tasks are generated corresponding to the goals. Each task is assigned to an agent having access to the content that corresponds to the task).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 9, 2021